DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment filed on 8/11/2022. Claims 1, 4-5, 8, 12, 15-17 and 20 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 12 and 17 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 8/11/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 13, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see page 13-15, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rabetge et al. , US 20090089109 A1 (hereinafter “Rabetge”) and further in view of Liu et al, US 8346747 B2 (hereinafter “Liu”).
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Rabetge has not been shown to teach or suggest each and every element of the amended claims as in claim 1 recites “receiving a request to modify a structure of an entity used in a customer landscape by adding an extension field to the entity, wherein the customer landscape includes multiple system tenants of different types of systems; generating, using the received field attribute values, a field creation event that instructs an entity-using system tenant receiving the field creation event to modify the structure of the entity in that entity-using system tenant by creating a local field that has the target state of the extension field in that entity-using system tenant and adding the local field to the structure of the entity[.];” (pages 13-15). 
	In response to applicant's argument a:  The argument is that the relied upon portion of Rabetge describes adding, for example, a customer record to a customer database, not addition of an extension field to the customer database, and not "modify[ing] a structure of an entity used in a customer landscape by adding an extension field to the entity," as recited by amended claim 1.
	Liu reference teaches in col. 9 lines 37-55, col. 10 lines 44-51, if tenant 1 submits a data processing request for inserting a line of records after extending the "homeaddress" column in the original "employee" table, this request's SQL statement may look like Insert into employee (PersonID, EmployeeType, LastName, FirstName, homeaddress) values(1003, `Regular`, `Yang`, Matt', `Street 1, New York`). In step 304, a description file corresponding to this tenant is located according to the tenant's identity information, which is supposed to be tenant 1.xsd. It can be learned from content of tenant 1.xsd that the "homeaddress" table column is an extended column which is described from the X_COL extended field by the tenant 1.xsd description file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabetge et al. , US 20090089109 A1 (hereinafter “Rabetge”) and in view of Liu et al, US 8346747 B2 (hereinafter “Liu”).

As to claims 1, 12 and 17,
Rabetge teaches a computer-implemented method comprising: 
determining, from among the multiple system tenants, at least one entity-using system tenant that uses instances of the entity in at least one process (Rabetge, para 0036, the consumer application 104 may implement part of a business process that is performed in concert by the consumer application 104 and the provider systems 112, 118); 
providing event-pairing information to each entity-using system tenant to enable each entity-using system tenant to receive extension field events (Rabetge, para 0036, the consumer application 104 may implement part of a business process that is performed in concert by the consumer application 104 and the provider systems 112, 118. For example, the consumer application 104 may implement a business process related to order processing where the consumer application 104 calls a first web service 114 to add a customer to a customer database if the customer does not yet exist; and the consumer application 104 calls a second web service 116 to add the order to an order database; and the consumer application 104 calls a third web service 120 to cause a receipt to be generated for the order); 
receiving field attribute values for a set of field attributes for the extension field, wherein the field attribute values describe a target state of the extension field (Rabetge, para 0052, In addition to adding design-time attributes of services to the services registry 208, attributes of configured web services may be added to the services registry 208 during configuration time (e.g., during a business configuration). These attributes may include one or more of a qualified name of the service from a service description (e.g., in a WSDL document), a qualified name of a binding/endpoint in the service description (e.g., in a WSDL document), and a URL for an invocation of the configured web service); and 
sending the field creation event to each entity-using system tenant, wherein each respective local field created by a respective entity-using system tenant and added to the structure of the entity in response to receiving the field creation event has the target state of the extension field (Rabetge, para 0083 for A run-time configuration of a web service may be generated from a combination of design-time attributes of the web service and a configuration profile of a configuration domain of which a provider system is a member. Rules used to derive a run-time configuration may be specific to a certain technical kind of web service and might not be changed by configuration in a deployed system (e.g., a customer system). Thus, reference to applicable rules may be part of design-time attributes of a web service).  
Rabetge teaches the invention as claimed above, Rabetge does not explicitly teach receiving a request to modify a structure of an entity used in a customer landscape by adding an extension field to the entity, wherein the customer landscape includes multiple system tenants of different types of systems; and generating, using the received field attribute values, a field creation event that instructs entity-using system tenant receiving the field creation event to modify the structure of the entity in that entity-using system tenant by creating a local field that has the target state of the extension field in that entity-using system tenant and adding the local field to the structure of the entity.
However, Liu teaches receiving a request to modify a structure of an entity used in a customer landscape by adding an extension field to the entity, wherein the customer landscape includes multiple system tenants of different types of systems (Liu, col. 9 lines 37-55, col. 10 lines 44-51, if tenant 1 submits a data processing request for inserting a line of records after extending the "homeaddress" column in the original "employee" table, this request's SQL statement may look like Insert into employee (PersonID, EmployeeType, LastName, FirstName, homeaddress) values(1003, `Regular`, `Yang`, Matt', `Street 1, New York`). In step 304, a description file corresponding to this tenant is located according to the tenant's identity information, which is supposed to be tenant 1.xsd. It can be learned from content of tenant 1.xsd that the "homeaddress" table column is an extended column which is described from the X_COL extended field by the tenant 1.xsd description file); and 
generating, using the received field attribute values, a field creation event that instructs entity-using system tenant receiving the field creation event to modify the structure of the entity in that entity-using system tenant by creating a local field that has the target state of the extension field in that entity-using system tenant and adding the local field to the structure of the entity (Liu, col. 9 lines 37-55, col. 10 lines 44-51, if tenant 1 submits a data processing request for inserting a line of records after extending the "homeaddress" column in the original "employee" table, this request's SQL statement may look like Insert into employee (PersonID, EmployeeType, LastName, FirstName, homeaddress) values(1003, `Regular`, `Yang`, Matt', `Street 1, New York`). In step 304, a description file corresponding to this tenant is located according to the tenant's identity information, which is supposed to be tenant 1.xsd. It can be learned from content of tenant 1.xsd that the "homeaddress" table column is an extended column which is described from the X_COL extended field by the tenant 1.xsd description file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rabetge by adding the data processing for extending tenants information in the multi-tenant system in order to greatly increases the operation efficiency and stability, reduces the maintenance and upgrading cost for operators and finally gives implicit price benefits to customers as taught by Liu.

As to claims 2, 13 and 18,
The computer-implemented method of Claim 1, wherein the entity is a business object (Rabetge, para 0036, the consumer application 104 may implement part of a business process that is performed in concert by the consumer application 104 and the provider systems 112, 118).  
As to claims 3, 14 and 19,
The computer-implemented method of Claim 1, further comprising updating an integration component by updating integration content to map a first local field of a first entity-using system tenant to a second local field of a second entity-using system tenant (Rabetge, para 0036, the consumer application 104 may implement a business process related to order processing where the consumer application 104 calls a first web service 114 to add a customer to a customer database if the customer does not yet exist; and the consumer application 104 calls a second web service 116 to add the order to an order database; and the consumer application 104 calls a third web service 120 to cause a receipt to be generated for the order).  
As to claims 4, 15 and 20,
The computer-implemented method of Claim 1, further comprising enabling, via a user interface, addition of an additional entity-using system tenant to receive the field creation event (Rabetge, para 0018, A user interface may be provided to display systems and allow for a selection of a system to be mapped to a placeholder, where systems may be listed in response to a selection of an application to be activated).  
As to claims 5 and 16,
The computer-implemented method of Claim 1, wherein at least some of the entity-using system tenants are associated with different vendors (Rabetge, para 0036, the consumer application 104 may implement part of a business process that is performed in concert by the consumer application 104 and the provider systems 112, 118).
   As to claim 6,
The computer-implemented method of Claim 1, further comprising, before receiving the field attribute values, determining extensibility capabilities of each entity- using system tenant (Rabetge, para 0025 and 0063 for If there is a classification for web services in the registry 208 according to an industry-specific extension, then this classification may also be used for the determination of the web services to be consumed. For example, a consumer group may contain information about an extension it requests, and the classification of web services may be used for the selection of possible provider systems).  
As to claim 7,
The computer-implemented method of Claim 6, further comprising enabling selection of an extensibility capability for a first entity-using system tenant for use by the first entity-using system tenant when creating a first local field in the first entity- using system tenant (Rabetge, para 0064-0065, For example, the repository 230 having a list of consumer groups and details of consumer groups may be used to list web services associated with an application that implement part of a business process. A business administrator may select the application as an application to be activated, may select destination templates for the web services of the consumer groups associated with the application, and, the services registry 208 may trigger configuration of the web services, consumer applications, and configuration of consumer proxies of the application. For example, the services registry 208 may cause the run-time configurations 218 of the proxy objects 212, 214, 216 to be generated).  
As to claim 8,
The computer-implemented method of Claim 1, wherein receiving field attribute values for a set of field attributes for the extension field comprises enabling selection of field attribute values for aligned field attributes that have been determined to reflect commonality for describing extension fields in the entity-using system tenants in the landscape (Rabetge, para 0064, Classification information in the services registry 208 may also support a search for consumer groups belonging to a (consumer) application. For example, there may be a classification of consumer groups in the services registry 208 according to an application to which the consumer group belongs).
  
As to claim 9,
The computer-implemented method of Claim 8, wherein the aligned field attributes that have been determined to reflect commonality for describing extension fields include a context attribute, a namespace attribute, a technical field name, a field data type, a field size, a field label, and a field tool tip (Rabetge, para 0096, Data characterizing web service calls and a placeholder destination for the web service calls is received (310). The data may be a consumer group, as described with reference to FIG. 2. The data characterizing the web service calls may include a list of consumer proxy identifiers to represent web service calls or another form of identifying web service calls (e.g., a name of a web service to be called). The data characterizing the placeholder destination for the web service calls may be a name that is used to consistently identify a destination to identify web service calls where the destination has not yet been identified. For example, a name "CRM-System" may be used to identify a customer relationship management system where an actual host name of a customer landscape system is not yet identifiable and the name CRM-System can not be used to address a particular system in the system landscape (e.g., as a mapping must be performed between the placeholder name, and a name or address of the actual system). The web service calls may all be developed to be from a particular application or application component such that the list may identify a list of web service calls for an application which is required to be configured for the application. Thus, the web service calls may identify all web service calls required for the application to function properly. The system to which the placeholder destination acts as a placeholder may be a physical system, such as a unique system identifiable in a system landscape directory. The system may include one or more computers (e.g., a system may be a combination of blade servers).  
As to claim 10,
The computer-implemented method of Claim 1, further comprising receiving a process identifier of a selected process in which to create an extensibility requirement (Rabetge, para 0096 and 0100, the process 300 may further include configuration of technical aspects of a system landscape in a technical configuration phase, which may involve adding systems to domains having a security profile, selecting profiles for a domain, modifying profiles for a domain, and the like; whereas, the process 300 in FIG. 3 may represent a portion of a business configuration phase, which may further involve selecting other systems to activate and generating configuration profiles for those systems); 
wherein receiving the request to add an extension field to an entity comprises determining that the selected process uses the entity (Rabetge, para 0096, Data characterizing web service calls and a placeholder destination for the web service calls is received (310). The data may be a consumer group, as described with reference to FIG. 2. The data characterizing the web service calls may include a list of consumer proxy identifiers to represent web service calls or another form of identifying web service calls (e.g., a name of a web service to be called). The data characterizing the placeholder destination for the web service calls may be a name that is used to consistently identify a destination to identify web service calls where the destination has not yet been identified. For example, a name "CRM-System" may be used to identify a customer relationship management system where an actual host name of a customer landscape system is not yet identifiable and the name CRM-System can not be used to address a particular system in the system landscape (e.g., as a mapping must be performed between the placeholder name, and a name or address of the actual system). The web service calls may all be developed to be from a particular application or application component such that the list may identify a list of web service calls for an application which is required to be configured for the application. Thus, the web service calls may identify all web service calls required for the application to function properly).  
As to claim 11,
The computer-implemented method of Claim 1, further comprising: receiving selection of an existing field in a first entity-using system tenant; and mapping one or more local fields created in one or more other entity-using system tenants to the existing field in the first entity-using system tenant (Rabetge, para 0097, Data characterizing an identification of a system to be mapped to a placeholder of a system is received (320). The data may include a selection of a system from a business configuration phase. The system may be selected based on service descriptions, service classification information, or both. For example, a system may be one of many possible systems if the web services to be called in a list of web services match a system. For example, as service descriptions may be published by a provider system to a services registry, the services registry may search for service descriptions that match a list of web services calls to the placeholder destination, where the list may have been received as part of the data at 310, to find possible provider systems).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Oberle et al. (US 20140280370 A1) discloses method involves enabling a user to adjust configuration settings for transformation of primitives of semantic web ontology language into primitives of software modeling language. The transformation of primitives of the semantic web ontology language into primitives of software modeling language is performed using adjusted configuration settings stored on storage device. Selection of adjusted configuration settings is enabled for use in subsequent transformation of primitives of semantic web ontology language into primitives of software modeling language.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9/21/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164